Citation Nr: 0202438	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  96-42 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active naval service from March 1984 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  The veteran's low back disorder encompasses lumbosacral 
strain and degenerative disc disease; it is manifested by 
severe limitation of motion, pain on motion and other 
neurological findings appropriate to a diseased disc.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  

The Board finds that all relevant evidence has been obtained 
by the RO, and the veteran has not identified any outstanding 
evidence that might aid his claim.  Furthermore, he was 
afforded the appropriate VA examination.  Accordingly, the 
Board concludes that VA's duties set forth in the VCAA have 
been substantially complied with, and no useful purpose would 
be served by remanding this case to the RO for additional 
consideration of the new law.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
(d)	Excess fatigability.  
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).

Codes that provide a rating solely on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion, therefore, 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code.  
VAOPGCPREC 36-97, December 12, 1997.  

The veteran's service connected low back disorder encompasses 
lumbosacral strain and degenerative disc disease; it is 
presently rated 40 percent disabling under Diagnostic Code 
5293.  It may be rated under the diagnostic code that is to 
his best advantage; however, a 40 percent rating is the 
maximum rating under Diagnostic Codes 5292 and 5295.  Severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief is assigned a 40 percent disability 
rating.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  

The evidence of record establishes that the veteran's service 
connected low back disorder warrants a 60 percent rating 
under Diagnostic Code 5293.  On VA neurological examination 
in December 1999, strength in the lower extremities was 
impaired.  The left quadriceps exhibited 50 percent of the 
normal strength; and the right quadriceps exhibited 20 
percent of the normal strength.  The left anterior tibial was 
90 percent of normal and the right anterior tibial was only 
10 percent of normal.  Range of motion of the right knee was 
also limited, and there was a patchy superficial sensory loss 
over the right foot.  Upon VA orthopedic examination in 
December 1999, the veteran complained of intermittent 
weakness in the right leg and consistent pain.  He wore a 
brace and was observed to be walking slowly with a cane at 
the examination.  Straight-leg raising was positive at 45 
degrees on the left and at 20 degrees on the right.  Range of 
motion was 0 degrees in backward extension; right and left 
lateral flexion to 20 degrees; right and left lateral 
rotation to 20 degrees; and forward flexion to 20 degrees.  
There was pain on motion noted and he was unable to walk on 
his toes and heels.  These findings illustrate persistent 
symptoms of intervertebral disc syndrome, with sciatic 
neuropathy, characteristic pain, and neurological findings 
appropriate to the site of the diseased disc.  Therefore, 
with consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra, the Board concludes that the veteran's low back 
disorder is pronounced.  Hence, the maximum 60 percent rating 
under Diagnostic Code 5293 is warranted.  While a higher (100 
percent) rating is possible under Diagnostic Code 5286, such 
rating requires complete bony fixation (ankylosis) of the 
spine in an unfavorable position.  Disability of such 
severity is neither alleged, nor shown, in this case.  

With regard to the propriety of the assignment of an 
extraschedular evaluation, the Board finds that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  Specifically, 
the evidence of record does not establish that the veteran's 
disability caused by his low back disorder has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  During the December 
2001 hearing before the undersigned in Washington, D.C., the 
veteran testified that he was currently working 32 hours per 
week.  Consequently, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 60 percent rating for a low back disorder is granted, 
subject to the regulations governing the payment of monetary 
awards.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

